946 F.2d 127
292 U.S.App.D.C. 37
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Richard P. HECKER, Appellant,v.FRANKLIN NATIONAL BANK OF WASHINGTON, D.C.
No. 89-7255.
United States Court of Appeals, District of Columbia Circuit.
Oct. 23, 1991.

Before MIKVA, Chief Judge, and STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.   The arguments have been accorded full consideration by the court and occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).


2
Appellant contends that the District Court erred in affirming the Bankruptcy Court's ruling that a $50,000 loan advanced by the predecessor-in-interest of appellee Franklin National Bank was not dischargeable in bankruptcy under 11 U.S.C. § 523(a)(2)(A).   Appellant had argued below that the Bankruptcy Court's factual findings were clearly erroneous and that the Bankruptcy Court misapplied the legal test used to determine whether appellee reasonably relied upon appellant's alleged false representation.   We affirm, essentially for the reasons discussed in the District Court's Memorandum Opinion, filed September 25, 1989.   Any error in the district court's concept of reasonable reliance (assuming any such requirement was applicable) was not unfavorable to the bankrupt, and its finding of reasonable reliance was not clearly erroneous.


3
ORDERED and ADJUDGED that the Order affirming the Bankruptcy Court's ruling is affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.